Citation Nr: 9913783	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-00 229	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for mechanical low back pain with degenerative arthritis.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which increased the disability rating 
assigned to the veteran's lower back disorder from 10 percent 
to 20 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's low back disorder is productive of no more 
than moderate impairment, including no more than moderate 
limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for mechanical low back pain with degenerative arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 and 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  In its September 1985 rating decision, 
the RO granted the veteran service connection for lumbosacral 
strain, and assigned a disability rating of zero percent.  As 
reported by the veteran, and confirmed in his service and 
medical reports of record, the injury underlying his lower 
back disorder first occurred in or around 1978, when he 
injured his back while lifting heavy objects.  In or around 
January 1985, his lower back disorder was aggravated when the 
vehicle he was driving was rear-ended.  The record reflects 
that the veteran is, or recently has been, employed by the 
postal service, where he had to lift heavy mail bags.

A rating decision in May 1987 confirmed the prior zero 
percent rating for the veteran's lumbosacral strain "for 
which there are ascertainable residuals."  The zero percent 
rating was also confirmed in a March 1989 rating decision.  
The veteran reported for VA examination in September 1991, 
during which he underwent a magnetic resonance imaging 
examination (MRI).  One of the VA examiners opined that the 
veteran's lumbar spine was undergoing a degenerative change, 
and noted a small central herniated disc at L4-L5.  Another 
VA examiner noted that "the slight flattening of the 
lordotic curve may be postural."  It was noted that no 
tenderness of the veteran's spine and no spasm were found.  

Based upon that 1991 VA examination, the RO increased the 
disability rating from zero percent to 10 percent in its 
November 1991 rating decision.  The same rating decision 
reflects that the veteran's service-connected disability was 
recharacterized as "mechanical low back pain with 
degenerative arthritis."  A rating decision in December 1992 
confirmed the prior 10 percent rating evaluation.

Records pertaining to the private medical treatment the 
veteran received between April 1995 to June 1996 consistently 
showed diagnoses and treatment for chronic lower back pain 
and lumbosacral strain, with muscle spasm noted as secondary 
to the lower back disorder.  A private medical record dated 
in October 1995 notes that the veteran underwent a September 
1995 computed tomography examination (CT) of the lower back, 
which was negative for a herniated nucleus pulposus.  The CT 
did show a diffuse bulging of the disk at the L4-L5 level, 
plus hypertrophy of the flaval ligaments which "could give 
the relative stenosis of the spinal canal."

Following the veteran's submission of private medical records 
outlined above, the RO issued a rating decision in November 
1996, which increased the disability rating for the veteran's 
lower back disorder from 10 percent to 20 percent.  In 
October 1997, the veteran notified the RO of his disagreement 
with the disability rating increase to 20 percent, contending 
that his lower back disorder symptoms entitled him to an 
increased evaluation in excess of 20 percent. 

The veteran was afforded a VA examination in January 1998.  
He presented with complaints of constant back pain and 
dysfunction, including fatigability, incoordination, and 
weakness that have increased in severity since his military 
service.  The VA examiner noted that the veteran appeared to 
be in no acute distress, and that he moved about the 
examining room normally, including the mounting and 
dismounting of the examining table.  

The VA examiner's 1998 examination report included findings 
that the veteran performed forward bends 70 degrees to mid-
tibia; that he had full lateral flexion and rotation of the 
lumbar spine; and 50 degrees of backward extension.  Straight 
leg raising was negative bilaterally, and the veteran was 
able to hop on either foot, perform heel and toe walking, as 
well as squat and rise.  The examiner found neither sciatic 
notch tenderness or muscle spasm, nor sensory or motor 
deficits.  The diagnosis was chronic lumbosacral strain, with 
no radiculopathy.

X-rays taken during the January 1998 VA examination showed 
that the veteran's lumbar lordosis was preserved, and that 
the vertebral body heights, disc space heights, and pedicles, 
intermediate and posterior elements, are intact without 
evidence of fracture, osseous lesion or anterior-posterior 
instability.


Legal Criteria and Analysis.  A claim for an increased rating 
is regarded as a new claim and is subject to the well-
groundedness requirement.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  In order to present a well-grounded 
claim for an increased rating of a service-connected 
disability, the veteran need only submit competent testimony 
that symptoms, reasonably construed as related to the 
service-connected disability, have increased in severity 
since the last evaluation.  Id. at 631-632; Jones v. Brown, 7 
Vet. App. 134, 138 (1994).  The veteran has asserted that his 
chronic lumbosacral strain is more disabling than 
contemplated by the current evaluation, and thus the Board 
finds that his claim of increasing severity of his service-
connected lower back disability establishes a well-grounded 
claim for an increased evaluation.  See Proscelle, 2 Vet. 
App. at 631.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court"), stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With 
regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The veteran's disability must be reviewed in relation to its 
history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1998); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1998); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1998).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1998).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1998).  The intent of the schedular ratings is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is also the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1998).

The veteran has been afforded at least four VA examinations 
specific to his claim, the most recent of record occurring in 
January 1998.  Additionally, his claims file appears to 
contain all additional and pertinent VA, service, and private 
medical records pertaining to the treatment he has received 
for his lower back disorder.  There does not appear to be any 
pertinent medical evidence that is not of record.  Thus, the 
Board finds that the RO has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  See 
38 U.S.C.A. § 5107(a); see generally, Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board has considered the veteran's statements describing 
the symptoms of the lower back disorder.  However, his 
statements must be viewed in conjunction with the medical 
evidence of record.  As set forth above, in order to be 
entitled to a rating in excess of 20 percent, the medical 
evidence must show that the veteran's service-connected 
disability produces severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief, or 
severe limitation of motion of his lumbar spine, or severe 
lumbosacral strain.

In the instant case, the RO increased the veteran's 
disability rating from 10 percent to 20 percent based on its 
consideration of Diagnostic Codes 5292-5295.  The assignment 
of a particular Diagnostic Code is completely dependent on 
the facts of a particular case.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio, 2 Vet. App. at 629.  Hyphenated diagnostic codes 
are used when rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that a 10 
percent rating is warranted when the limitation of motion of 
the lumbar spine is slight.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  In this case, the 1991 VA examination showed that 
the veteran could perform a forward bend at the waist to 
within one and a half feet from the floor.  He could bend 
backwards to 45 degrees.  During the 1998 VA examination, the 
examiner found that the veteran could bend forward 70 degrees 
to mid-tibia, and had 50 degrees backward extension.  The 
veteran was found to have full lateral flexion and rotation 
of the lumbar spine.  The VA examiner noted that the veteran 
moved about normally while in the examining room, and was 
able to hop on either foot, perform heel and toe walking, and 
rise from a squatting position.  Based on the competent and 
probative evidence obtained during the and 1991 and 1998 VA 
examinations, the Board finds that entitlement to a rating 
disability under Diagnostic Code 5292 in excess of 20 percent 
has not been established.

38 C.F.R. § 4.71a, Diagnostic Code 5295, provides for the 
evaluation of lumbosacral strain.  With characteristic pain 
on motion, a rating of 10 percent is provided.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a rating of 20 
percent is provided.  When severe; with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.

As noted, the medical records from all his VA examinations 
and his private medical treatment reflect the veteran's 
statements concerning the symptomatology of his lower back 
disorder.  No competent evidence has been produced  to show 
that he has ever displayed a sufficient number of the other 
symptoms that would characterize his lower back disorder as 
severe, and thus warrant the maximum 40 percent rating under 
Diagnostic Code 5295.  There was no listing of whole spine to 
the opposite side, no positive Goldthwait's sign, no marked 
limitation of forward bending in a standing position, no loss 
of lateral motion with osteoarthritis changes, no narrowing 
or irregularity of joint space, and no abnormal mobility on 
forced motion.  Rather, his medical records are consistent in 
reflecting that the veteran is affected by muscle spasm and 
loss of overall spinal motion which can be characterized as 
moderate.  Thus, the Board finds that the current status of 
the veteran's lower back disorder warrants an assignment of a 
20 percent disability rating.

Under Diagnostic Code 5293, which provides for disability 
ratings based on intervertebral disc syndrome, a 
noncompensable rating is assigned when it the disability is 
postoperative, cured.  A 10 percent evaluation is assigned 
when it is mild.  Moderate symptoms with recurring attacks of 
pain are assigned a 20 percent evaluation; severe symptoms, 
with recurring attacks and intermittent relief are assigned a 
40 percent evaluation.  Pronounced symptoms that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned the maximum 60 percent assignment.

To the extent that the veteran's lower back disorder could be 
rated under Diagnostic Code 5293, there is no competent and 
probative evidence indicating that the veteran suffers from 
intervertebral disc syndrome to an extent warranting a 
disability rating in excess of 20 percent under that 
diagnostic code.  Although the 1991 MRI showed a small 
herniated disc at L4-L5, the VA examinations of record are 
negative for sciatic neuropathy or other neurological 
findings reflecting more than moderate symptoms.  
Consequently, a disability evaluation in excess of 20 percent 
is not warranted under Diagnostic Code 5293.

The Board acknowledges that the veteran has presented 
complaints of constant back pain and has indicated that his 
symptoms have increased in severity since his military 
service.  Accordingly, consideration must be given to whether 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may 
permit an evaluation in excess of 20 percent.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  As stated above, 
however, the VA examiner in 1998 noted that the veteran 
appeared to be in no acute distress, and that he moved about 
the examining room with a normal gait, including getting on 
and off the examining table without apparent difficulty.  
Both the 1991 and 1998 VA examinations revealed that the 
veteran had no sensory or motor deficits.  The 1998 VA 
examination revealed that his straight leg raising was 
negative bilaterally, and no sciatic notch tenderness or 
muscle spasm was noted.  The veteran was able to hop on 
either foot, perform heel and toe walking, and rise from a 
squatting position.  After taking into consideration of the 
factors enumerated in 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
Board is of the opinion that the evidence does not reflect 
functional loss such as to warrant a rating in excess of 20 
percent under any potentially applicable diagnostic code.

Additionally, the Board notes that in assigning an 
appropriate rating, the policy against "pyramiding" of 
disability awards enumerated by 38 C.F.R. § 4.14 (1998) must 
be considered.  The provisions of 38 C.F.R. § 4.14 preclude 
the assignment of separate ratings for the same 
manifestations under different diagnoses.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994).  In this regard, the Board 
notes that mechanical low back pain and degenerative changes 
of the lumbar spine are productive of many overlapping and 
duplicative symptoms.  These conditions do not lend 
themselves to separate and distinct ratings.  Thus, there is 
no competent and probative evidence of record establishing a 
separately identifiable and ratable disability.

Finally, in rendering this determination, the Board has 
considered all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4 as required by the Court.  See Schafrath 
at 593-594.  The current evidence does not provide a basis 
which permits a higher evaluation.  Specifically, the medical 
findings do not demonstrate that the degree of impairment 
resulting from the veteran's low back disorder meets or more 
nearly approximates the criteria for a disability rating in 
excess of the 20 percent currently assigned.  The 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for mechanical lower 
back pain and degenerative arthritis.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292-5295.


ORDER

A rating in excess of 20 percent for mechanical lower back 
pain and degenerative arthritis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

